719 So. 2d 1258 (1998)
Ronald Patrick MITCHELL, Appellant,
v.
STATE of Florida, Appellee.
No. 98-1938.
District Court of Appeal of Florida, First District.
October 29, 1998.
Ronald Patrick Mitchell, Appellant, pro se.
Robert Butterworth, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We dismiss this appeal for lack of jurisdiction. The motion for reduction of sentence pursuant to Rule 3.800(c), Florida Rules of Criminal Procedure, is addressed to the discretion of the trial court. This court therefore has no jurisdiction to review the correctness of the trial court's disposition of the motion. See Daniels v. State, 568 So. 2d 63 (Fla. 1st DCA 1990).
BARFIELD, C.J., and ALLEN and WEBSTER, JJ., concur.